 



Exhibit (10)(jj)

SPLIT-DOLLAR INSURANCE SPECIAL ELECTION FORM

          I hereby make the election indicated below with respect to any
split-dollar life insurance arrangement between me and Wachovia Corporation or
any of its affiliates (“Wachovia”) (Multiple policies, if applicable, are all
included in this one election.)

          By making this election and signing below, I acknowledge that Wachovia
is not responsible and shall not be liable for the tax consequences of my
election or any resulting termination of a split-dollar arrangement. I am solely
responsible, and Wachovia has encouraged me to consult with my own professional
advisors. I understand that this is a binding agreement between Wachovia and me
and cannot be revoked. All authority conferred in this Special Election Form
will survive my death or incapacity, and this Special Election Form will be
binding on my heirs, assigns and other representatives or successors. I
understand that (i) there are material tax consequences of my election, (ii) I
have had the opportunity to discuss these consequences with my personal tax
advisor and (iii) none of Wachovia, its agents or employees have any liability
to me in respect of such tax consequences.

o      I hereby elect to terminate the split-dollar arrangements.

     I understand that by electing to terminate my split-dollar arrangements,
the Company will be entitled to recover any amounts owed it under the
arrangements. By making this election, I authorize Wachovia and its
representatives to take all actions necessary to effectuate the termination.

(For your election to be effective, this Special Election Form must be signed by
the party to the split-dollar
arrangements, which may be a trust. By signing this form, you represent that you
have the full power and authority
to terminate your split-dollar arrangements with Wachovia.)

          Signature:   If a trust is a party to the split-dollar arrangements,
the trustee should sign below.
/s/ Benjamin P. Jenkins, III

--------------------------------------------------------------------------------

        Benjamin P. Jenkins, III   NAME OF TRUST: Wachovia Bank, NA Trustee of
The Benjamin P. Jenkins, III Irrevocable Life Insurance Trust dated February 8,
1995               By:   /s/ Thomas R. Harrison, Jr., Trustee

--------------------------------------------------------------------------------

        Thomas R. Harrison, Jr., VP, Trustee Date: December 4, 2003            
Date: December 4, 2003

      This form must be delivered by December 8, 2003 to:   Charles D. Loring  
  Wachovia Corporation     Executive Compensation     ATTN: Urgent –
Split-Dollar Election     301 South Tryon Street NC0951     Charlotte, NC
28288-0951

 